IN THE COURT OF CHANCERY OF THE STATE OF DELAWARE

STATE OF DELAWARE, ex rel.                  )
KATHLEEN JENNINGS, Attorney General         )
of the State of Delaware                    )
                                            )
               Plaintiff,                   )
                                            )
       v.                                   )   C.A. No. 2022-0030-JTL
                                            )
CITY OF SEAFORD, an incorporated            )
municipality of the State of Delaware,      )
                                            )
               Defendant.                   )

                                     OPINION

                            Date Submitted: May 12, 2022
                             Date Decided: June 29, 2022


Christian Douglas Wright & Vanessa L. Kassab, STATE OF DELAWARE
DEPARTMENT OF JUSTICE, Attorneys for Plaintiff.

Daniel A. Griffith, WHITEFORD TAYLOR & PRESTON LLC, Attorney for Defendant.


LASTER, V.C.
       In December 2021, the City of Seaford enacted an ordinance titled “Ordinance

Relative to Abortion.” Its central provision mandates that all fetal remains resulting from

an abortion or miscarriage be cremated or interred. The requirement applies no matter the

gestational stage of the fetal remains. The State of Delaware filed suit, seeking injunctive

relief prohibiting the enforcement of the ordinance and a declaratory judgment that the

ordinance is invalid.

       In a society divided over the issue of abortion, any decision that touches on that

topic carries heightened significance, and particularly so after Dobbs v. Jackson Women’s

Health Organization, 597 U.S. — (2022). The Dobbs decision overruled Roe v. Wade, 410

U.S. 113 (1973), and Planned Parenthood of Southeastern Pennsylvania v. Casey, 505

U.S. 833 (1992), which recognized that women have rights to bodily integrity, personal

liberty, and self-determination under the United States Constitution, that respecting those

rights is necessary to achieve the equality of women and men under the law, and that a

woman’s right to make decisions about bodily integrity, parenthood, and family therefore

must be balanced against any interests that a government might seek to address when

regulating abortion. Particularly after Casey, challenges to laws regulating abortion

frequently turned on whether the challenged regulation imposed an undue burden on or a

substantial obstacle to the ability of women to exercise their federal constitutional rights.

       This case does not involve federal constitutional rights. Even before Dobbs, the

Supreme Court of the United States had held that a state statute which imposed a cremate-

or-inter requirement for fetal remains did not unduly burden the ability of women to

exercise their federal constitutional rights. See Box v. Planned Parenthood of Ind. & Ky.,
Inc., 139 S. Ct. 1780 (2019). Under that controlling precedent, a challenge to the ordinance

on federal constitutional grounds could not succeed. The momentous ruling in Dobbs

therefore did not affect the course of this case.

       Instead of relying on federal constitutional law, the State maintains that the

ordinance conflicts with state law, making it invalid under the settled principle that the law

of a junior sovereign (the City) cannot conflict with the law of a senior sovereign (the

State). The State’s argument does not rely on any Delaware law concerning abortion. 1

Rather, the State relies on Delaware’s overarching statutory scheme for the disposal of

human remains.

       Delaware’s statutory scheme requires an official record of death before human

remains can be cremated or interred. Delaware law only authorizes the issuance of an

official record of death for fetal remains that both (i) result from a miscarriage and (ii)



       1
          By statute, Delaware law authorizes a physician to terminate a human pregnancy
before viability. 24 Del. C. § 1790(a). Delaware law generally prohibits a physician from
terminating a human pregnancy after viability, but authorizes a physician to act if, in the
good faith medical judgment of the physician, the termination is necessary for the
protection of the woman’s life or health or if, due to a fetal anomaly, there is not a
reasonable likelihood of the fetus’s sustained survival outside the uterus without
extraordinary medical measures. Id. § 1790(b). The State does not argue that the ordinance
interferes with the Delaware statute authorizing physicians to perform abortions. The State
also does not contend that the ordinance interferes with rights protected under the Delaware
Constitution, which can exceed those provided at the federal level. See Randy J. Holland,
State Constitutions: Purpose and Function, 69 Temp. L. R. 989, 1003 (1996) (“Federal
Constitutional standards, however, set only a minimum level of protection. The Declaration
of Rights or substantive provisions in a state’s constitution may, and often do, provide for
broader or additional rights. The expansion beyond federally guaranteed individual
liberties by a state constitution is attributable to a variety of reasons: differences in textual
language, legislative history, pre-existing state law, structural differences, matters of
particular concern, and state traditions.” (footnotes omitted)).
                                               2
either weigh more than 350 grams or otherwise indicate a gestational stage of twenty weeks

or more. Other fetal remains cannot receive an official record of death. Consequently,

under Delaware law, fetal remains resulting from an abortion cannot be cremated or

interred. The same is true for fetal remains resulting from a miscarriage that do not satisfy

the gestational threshold. Delaware law instead requires that fetal remains falling in these

categories be incinerated.

       The ordinance conflicts with this statutory scheme in that it requires that all fetal

remains resulting from an abortion or miscarriage be cremated or interred. State law does

not permit that result.

       As the City concedes, a junior sovereign cannot enact a law that conflicts directly

with a law established by the senior sovereign. In Delaware’s governmental hierarchy, the

State is the senior sovereign. The City is the junior sovereign. Because the ordinance

conflicts with Delaware law, it is preempted. Summary judgment is granted in favor of the

State and against the City.

                             I.   FACTUAL BACKGROUND

       The factual record for purposes of the cross-motions for summary judgment consists

of thirty-nine stipulated facts and fifteen exhibits. Dkt. 23 (“Stipulation” or “Stip.”). No

one contends that there are any disputes of fact that would prevent the issuance of summary

judgment. The motion is therefore deemed submitted for decision on the stipulated record.

See Ct. Ch. R. 56(h).




                                             3
A.     The City

       The City is an incorporated municipality of Delaware with a population of

approximately 7,957 persons. Stip. ¶ 1. The General Assembly has empowered municipal

corporations like the City to exercise sovereign authority under Delaware’s “Home Rule

Provision.” 22 Del. C. § 802. That statute provides that

       [e]very municipal corporation in [Delaware] containing a population of at
       least 1,000 persons . . . may proceed as set forth in this chapter to amend its
       municipal charter and may, subject to the conditions and limitations imposed
       by this chapter, amend its charter so as to have and assume all powers which,
       under the Constitution of this State, it would be competent for the General
       Assembly to grant by specific enumeration and which are not denied by
       statute.

Id. The City has claimed the authority granted under the Home Rule Provision. Its charter

provides that the City “shall have, and may exercise, all powers which, under the

Constitution of the State of Delaware, it would be competent for this Charter specifically

to enumerate.” Seaford, Del., C. (Charter) § 4(B).

       The governing body of the City is the City Council, which consists of the Mayor

and five councilmembers. The City Council holds regular meetings twice a month and

special meetings when necessary.

B.     The September 28 Council Meeting

       During a regular meeting of the City Council on September 28, 2021, the Mayor

presented a draft ordinance for its first reading that addressed the disposal of fetal remains

following an abortion. Stip. Ex. 2 at 4. The Mayor explained that the draft ordinance was

“being proposed in an effort to change the procedure by which fetal remains are disposed

of after [a] pregnancy is voluntarily terminated within the City of Seaford.” Id. He noted

                                              4
that “the remains of a terminated pregnancy are currently disposed of using medical waste

protocols.” Id. He explained that the draft ordinance would require that “any remains from

a voluntary termination of pregnancy be disposed of via cremation or inter[]ment.” Id. At

the time, the Mayor observed that he did not believe that there were any medical facilities

performing abortions in the City. Id. at 5.

       The City Council discussed the draft ordinance. One of the councilmembers asked

whether the City “had the authority to implement this ordinance without the approval of

the State of Delaware.” Id. at 4. The City Solicitor correctly observed that “the City is

unable to enact any law that conflicts with current Delaware Law.” Id. The City Solicitor

expressed his view that “[a]s there is no specific Delaware law that requires the woman or

facility to choose [cremation or interment] for disposal, the City of Seaford is not in conflict

with Delaware law.” Id.

C.     The October 12 Meeting

       On October 12, 2021, the City Council held a regular meeting at which it was

scheduled to vote on the draft ordinance. Stip. ¶ 9. Approximately four and a half hours

before the meeting, the City received a letter from the Chief Deputy Attorney General for

the State of Delaware that questioned whether the City Council had the legal authority to

enact the draft ordinance. Id. Ex. 4. The letter asked that the City Council “table this

ordinance until such time as [the Delaware Department of Justice] [is] able to assess

whether this ordinance is consistent with federal and state law.” Id. That same day, the

American Civil Liberties Union sent a letter questioning the legality of the draft ordinance.

Id. Ex. 5 at 1.

                                               5
       During its meeting on October 12, 2021, the City Council discussed the letters. The

City Council voted unanimously to table the draft ordinance until the Mayor and City

Solicitor provided additional information to the Delaware Department of Justice.

       On October 14, 2021, the City Solicitor sent an email to the Chief Deputy Attorney

General outlining the City’s position on the legal authority it possessed to enact the draft

ordinance. Stip. ¶ 15. Over the ensuing weeks, the City Solicitor discussed the draft

ordinance with other attorneys “to get some ideas of how the ordinance could be improved

with some language that would explain why the City of Seaford has the authority to [enact

the draft ordinance] and to address any concerns that the State may have to address

proactively.” Id. Ex. 8 at 2.

       Based on these discussions, the draft ordinance was expanded to address fetal

remains from miscarriages so that both types of fetal remains would be treated identically.

Id. The revisions also removed a provision from the draft ordinance that purported to

eliminate the requirement that “[a]n operator of a [crematorium] . . . secure a death

certificate, burial permit, transportation permit, or a cremation authorization form” before

cremating or interring fetal remains. Compare id. Ex. 1 at 11, with id. Ex. 6 at 133. A

similar provision had appeared in an Indiana statute that the Supreme Court of the United

States upheld against a federal constitutional challenge. See Box, 139 S. Ct. 1780.

D.     The December 14 Meeting

       On December 14, 2021, the City Council met to consider the revised version of the

draft ordinance. See Stip. Ex. 6 at 2. Five hours before the meeting, the City received a

letter from the Attorney General for the State of Delaware expressing the view that the City

                                             6
Council lacked the legal authority to enact the draft ordinance. Id. Ex. 7 at 1; see Stip. ¶

19. The Attorney General asserted, among other things, that the draft ordinance would be

“entirely preempted by State law.” Stip. Ex. 7 at 1; see id. at 2–4.

       During the meeting, before discussing the substance of the draft ordinance, the

Mayor referenced the Attorney General’s letter. The Mayor noted that if litigation arose,

then “someone ha[d] stepped up to financially support the city if the need arises at no cost

to the taxpayers.” Id. Ex. 8 at 1.

       The City Solicitor described the changes to the draft ordinance. Id. at 2. He

explained that “most of the language included in this ordinance was taken from prior laws

that had been pas[sed] and upheld.” Id. The City Solicitor highlighted that the draft

ordinance had been revised to “ensure and emphasize the fact that a woman has a right to

an abortion within the State of Delaware” and to identify “[t]he State of Delaware code

provisions that allow the city to enact this type of ordinance.” Id. The City Solicitor also

pointed to language in the draft ordinance stating that “if the State legislates on this issue,

then the city is not able to enact ordinances that are contrary to that legislation.” Id. The

City Solicitor expressed his view that there was no inconsistency between the draft

ordinance and State law.

       One councilmember disagreed and expressed the view that the draft ordinance, if

enacted, “would not be legal or withstand legal challenge.” Id. at 4. The councilmember

argued that any legislation like the draft ordinance “should be done at the Legislative Hall

level.” Id. Another councilmember questioned whether there had been sufficient time for

the City Solicitor to give meaningful consideration to the Attorney General’s letter. Id. The

                                              7
City Solicitor responded that “more time would not change his position” on the validity of

the draft ordinance. Id.

       After the discussion, the City Council voted to adopt the draft ordinance. Five

members were present. Three voted in favor; two voted against. Stip. ¶ 21; see id. Ex. 8 at

6. Five months later, in May 2022, the City Council would vote to amend the ordinance.

For clarity, this decision refers to the ordinance that was adopted in December 2021 as the

“Original Ordinance” and the amended version adopted in May 2022 as the “Amended

Ordinance.” Compare Stip. Ex. 10 (Original Ordinance or “Original Ord.”), with Dkt. 34

Ex. (Amended Ordinance or “Am. Ord.”).

E.     The Terms Of The Original Ordinance

       The express purpose of the Original Ordinance was “to establish a process for the

disposition of fetal remains within the City of Seaford.” Original Ord. 8.9.1. Its core

substantive provision stated: “Final disposition of Fetal Remains from a Miscarriage at a

Health Care Facility or surgical Abortion at an Abortion Facility must be by either: (i)

Cremation or (ii) Interment. Cremation must occur in a licensed Crematory facility.” Id. §

8.9.4 (the “Cremate-or-Inter Provision”).

       The scope of the Cremate-or-Inter Provision turns on a series of important defined

terms, starting with “Fetal Remains.” The Original Ordinance defined that term broadly as

“an aborted or miscarried fetus, fetal tissue or any other similar remains that results from

the miscarriage or abortion of an Unborn Child.” Id. § 8.9.3(F). The Ordinance defines

“Unborn Child” as “an individual living member of the species, homo sapiens, throughout



                                             8
the entire embryonic and fetal stages of the unborn child from fertilization to Full gestation

and childbirth.” Id. § 8.9.3(P).

       Other important definitions include the following:

•      “Abortion” means “the use of any instrument, medicine, drug, or any other similar
       device or substance used with intent to terminate the pregnancy of a woman known
       to be pregnant, with intent other than to increase the probability of a live birth, to
       preserve the life or health of the child after live birth, or to remove a dead fetus.” Id.
       § 8.9.3(A).

•      “Cremation” means “the heating process by which a human body or body parts are
       reduced to bone fragments through combustion and evaporation or other similar
       methods.” Id. § 8.9.3(C).

•      “Interment” means “the burial or entombment of fetal remains.” Id. § 8.9.3(J).

•      “Miscarriage” means “the spontaneous or accidental death of an unborn child before
       expulsion or extraction from the Unborn Child’s mother.” Id. § 8.9.3(M).

•      “Pregnant” means “the human female reproductive condition, of having a living
       Unborn Child within her body throughout the entire embryonic and fetal stages of
       the unborn child from fertilization to full Gestation and childbirth.” Id. § 8.9.3(N).

       The Original Ordinance authorized the person obtaining an abortion or undergoing

a miscarriage to choose whether the Fetal Remains would be cremated or interred. Id. §

8.9.5. The operative language stated:

       A pregnant woman who has a Miscarriage at a Health Care Facility or
       surgical Abortion in Seaford has the right to determine the following
       regarding the Fetal Remains: (i) whether the final disposition of the remains
       is by Cremation or Interment, and (ii) the location for the final disposition of
       the remains.

Id.

       If the person obtaining the abortion or undergoing the miscarriage did not make a

choice, then the Original Ordinance provided that the health care facility where the abortion


                                               9
or miscarriage took place must decide whether the Fetal Remains will be cremated or

interred. The operative language stated: “If a woman does not desire to exercise [that right],

. . . then the Health Care Facility or Abortion Facility shall determine whether final

disposition of Fetal Remains is by (i) Cremation or (ii) Interment, and the location of the

Fetal Remains.” Id. § 8.9.7.

       The Original Ordinance also contained a provision which capped how long a patient

who obtained an abortion or suffered a miscarriage could stay at a medical facility in the

City. Id. § 8.9.13 (the “Limited Stay Provision”). The operative language stated:

       Regardless of the method selected for the disposition of remains by a woman,
       Ambulatory Surgical Treatment Centers shall not provide beds or other
       accommodations for the stay of a patient to exceed twelve (12) hours
       duration; provided, that the length of stay may be extended for an additional
       twelve (12) hours in the event such stay is deemed necessary by the attending
       physician, the facility medical director, or the anesthesiologist for
       observation or recovery, but in no event shall the length of stay exceed
       twenty-four (24) hours.

Id.

       The Original Ordinance imposed a reporting requirement which directed the person

in charge of the facility where an abortion took place to report the abortion to the Office of

Vital Statistics of the State of Delaware within ten days after the procedure. Id. § 8.9.16(A)

(the “Reporting Requirement”). The operative language stated: “Each Abortion that occurs

in Seaford shall be reported to The Office of Vital Statistics within ten (10) days after the

procedure by the person in charge of the institution in which the Abortion was performed.”

Id. Under Delaware law, the Office of Vital Statistics maintains official records of births

and deaths, including fetal deaths resulting from a miscarriage where the fetal remains


                                             10
either weigh more than 350 grams or indicate a gestational stage of twenty weeks or more.

A different office, the Delaware Health Statistics Center, keeps records of induced

terminations of pregnancies, and those records are used solely for statistical purposes; they

are not official records of births or deaths. There does not appear to be any state office that

tracks miscarriages in which the fetal remains do not weigh more than 350 grams or

otherwise indicate a gestational stage of twenty weeks or more.

       The Original Ordinance provided that “[v]iolation of this Ordinance shall be

enforced either by way of civil infraction or by way of notice and order, with associated

fines for such violation.” Id. § 8.9.20. The Original Ordinance did not provide any guidance

on what conduct would lead to punishment by civil infraction versus punishment “by way

of notice and order.” The Original Ordinance did not detail the “associated fines” for

violations.

F.     The December 30 Council Meeting

       On December 30, 2021, the City Council held a special meeting at which the

members considered a proposal to stay enforcement of the Original Ordinance. Stip. Ex. 9

at 2. The City Solicitor explained that the proposal to stay enforcement was “not a

reconsideration of the ordinance . . . [but] instead, it is a motion to stay enforcement of that

ordinance indefinitely, pending action by the [G]eneral [A]ssembly.” Id. Ex. 11 at 1.

       All four of the members of the City Council who were present voted to stay

enforcement. One of the councilmembers expressed his view that “the [S]tate of Delaware

currently has a law in place that handles fetal remains.” Id. at 2.



                                              11
       After the meeting, the Mayor expressed his view that the stay would remain in effect

through June 2022. He noted that if the General Assembly had not enacted legislation by

that time, then he thought the City Council “will get antsy and want to move forward.”

Stip. ¶ 30. He also stressed that “this stay can be lifted at any time that [the] council

chooses.” Id.

       The day after the City Council voted, the Attorney General issued a statement that

she intended to file litigation challenging the Original Ordinance. Id. ¶ 23.

G.     This Litigation

       On January 11, 2022, the Attorney General initiated this lawsuit by filing a

complaint against the City. Dkt. 1. The complaint contained a single count, which asserted

that the Original Ordinance was “preempted by State law.” Id. ¶ 42. The State asked the

court to issue a declaratory judgment stating that the Original Ordinance was “invalid, null,

and void in its entirety.” Id. at 21. The State also asked the court to issue a “preliminary

and permanent injunction against the City . . . prohibiting the lifting of the City’s temporary

stay of enforcement” or, in the alternative, “prohibiting the effectiveness and enforcement”

of the Original Ordinance. Id.

       Concurrent with the filing of the complaint, the State moved for expedited

proceedings. Dkt. 2. On January 17, 2022, the City filed an opposition to the motion to

expedite and a motion to dismiss. Dkt. 9. The City noted that it had voluntarily stayed

enforcement of the Original Ordinance until July 1, 2022. Id. ¶ 1. The City argued that the

dispute “will be rendered moot” because of anticipated legislative action by the General



                                              12
Assembly. Id. The City’s motion to dismiss argued that the dispute was “not ripe for

adjudication” because of the stay of enforcement. Id. ¶ 28; see id. ¶¶ 31–33.

       On January 18, 2022, the court held a telephonic hearing on the motion for expedited

proceedings. Dkt. 14. After hearing argument, the court granted the State’s motion to

expedite. Id. The court explained that “an actual and ripe dispute between the parties does

exist” because “[t]he City has enacted an ordinance that it believes is lawful” and which

the “State views . . . as unlawful and preempted.” Dkt. 20 at 19. The court acknowledged

that the City’s voluntary stay of enforcement was “helpful” because it “avoids the need for

the State to seek . . . preliminary relief.” Id. at 19–20. But that undertaking did not mean

that a dispute did not exist or that the issue was not ripe. Id. at 20. The court noted that the

“possibility that the General Assembly may legislate on this area also is not enough to

warrant not scheduling this matter” because the “possibility of that coming to pass is

remote and contingent.” Id.

       The parties agreed to brief cross-motions for summary judgment. On May 12, 2022,

the court held oral argument on the cross-motions. Dkt. 33.

H.     The Amended Ordinance

       During a meeting on May 10, 2022, two days before the hearing on the parties’

cross-motions for summary judgment, the City Council voted to amend the Original




                                              13
Ordinance. In its place, the City Council adopted the Amended Ordinance. Of the four

councilmembers present, three voted in favor and one voted against. 2

       The Amended Ordinance did not alter the Cremate-or-Inter Provision or any of the

associated definitions. Those provisions remain in place and at issue.

       The Amended Ordinance modified the Limited Stay Provision to eliminate the

temporal restriction on a patient’s length of stay. The provision now states: “Regardless of

the method selected for the disposition of remains by a woman, Ambulatory Surgical

Treatment Centers shall provide beds or other accommodations for the stay of a patient

until the patient has met the facility’s criteria for discharge.” Am. Ord. § 8.9.13.

       The Amended Ordinance also modified the Reporting Provision. The provision now

states: “Each Abortion that occurs in Seaford shall be reported to the Delaware Health

Statistics Center within thirty (30) days after the end of the month in which the procedure

was performed by the person in charge or a designated representative of the institution in

which the Abortion was performed, consistent with 16 Del. C. § 3133.” Id. § 8.9.16. The

Amended Ordinance thus contemplates reporting to the state office that keeps statistical

records regarding induced terminations of pregnancies, rather than the state office that

maintains official records of births and deaths.




       2
         Minutes of the Meeting of the City of Seaford Mayor and Council, City of Seaford
5                        (May                           10,                        2022),
https://www.seafordde.com/common/pages/DisplayFile.aspx?itemId=18571278.

                                              14
       The Amended Ordinance also revised language in a section laying out

“Requirements for Operators of Crematories.” Id. § 8.9.15. The Original Ordinance

provided a list of ways an operator could dispose of cremated Fetal Remains. See Original

Ord. § 8.9.15. The Amended Ordinance removed that list and instead instructed that the

operator could not dispose of “Cremated Fetal Remains by a means other than returning

the Cremated Fetal Remains to the responsible party in a secure container or vessel of no

less construction than that of a minimum metal material, ridge plastic material or heavy

grade corrugated material, consistent with [24 Del. Admin. C. § 3100-13.2.8].” Am. Ord.

§ 8.9.15; see Stip. Ex. 15 (redline comparing the Original Ordinance with the Amended

Ordinance).

                    II.   THE SUMMARY JUDGMENT STANDARD

       Summary judgment is appropriate if “there is no genuine issue as to any material

fact and . . . the moving party is entitled to a judgment as a matter of law.” Ct. Ch. R. 56(c).

“When opposing parties make cross motions for summary judgment, a judge should not

grant . . . summary judgment for one party unless no genuine issue of material fact exists

and that party is entitled to a judgment as a matter of law.” Wygant v. Geico Cent., 27 A.3d

553, 2011 WL 3586488, at *1 (Del. 2011) (TABLE).

       Where the parties have filed cross motions for summary judgment and have
       not presented argument to the Court that there is an issue of fact material to
       the disposition of either motion, the Court shall deem the motions to be the
       equivalent of a stipulation for decision on the merits based on the record
       submitted with the motions.

Ct. Ch. R. 56(h).



                                              15
       The parties have filed cross-motions for summary judgment. Neither side argues

that there are any issues of material fact in dispute. Instead, the parties helpfully stipulated

to a set of operative facts that incorporated documents by reference.

       What remains is solely a question of statutory interpretation. Summary judgment is

well-suited to resolve such matters. See Techmer Accel Hldgs., LLC v. Amer, 2010 WL

5564043, at *4 (Del. Ch. Dec. 29, 2010) (“[B]ecause the core dispute [as to one of the

counts] turns on the proper interpretation of a statutory provision, a trial would not produce

a more informed analysis of that claim.”); Korn v. New Castle Cnty., 2005 WL 396341, at

*4 n.28 (Del. Ch. Feb. 10, 2005) (“The Court is positioned to grant summary judgment as

to [three of the counts], because the [stipulation of facts] creates a record sufficient to

determine that no genuine issue exists as to any material fact and, to a large extent, the

relevant questions presented by those [c]ounts concern statutory interpretation.”).

                                III.   LEGAL ANALYSIS

       The outcome of this case turns on the doctrine of preemption. That doctrine

determines when “the law of a superior sovereign takes precedence over the laws of a lesser

sovereign; for example, a federal law preempting a state law or a state law preempting a

city or county ordinance.” A.W. Fin. Servs., S.A. v. Empire Res., Inc., 981 A.2d 1114, 1121

(Del. 2009).




                                              16
       The situations where preemption applies resist easy categorization. 3 One situation,

however, is straightforward: If a state law and a municipal ordinance directly conflict, then

the state law prevails. 4 A conflict exists “[i]f the ordinance expressly permits what a statute

expressly forbids, or vice versa.” 4th Generation Ltd. v. Bd. of Adjustment of City of

Rehoboth Beach, 1987 WL 14867, at *9 (Del. Super. July 16, 1987). 5




       3
         See, e.g., Crosby v. Nat’l Foreign Trade Council, 530 U.S. 363, 372 n.6 (2000)
(“We recognize, of course, that the categories of preemption are not ‘rigidly distinct.’”
(quoting English v. Gen. Elec. Co., 496 U.S. 72, 79 n.5 (1990))); English, 496 U.S. at 79
n.5 (describing preemption categories as not “rigidly distinct,” observing that “field pre-
emption may be understood as a species of conflict pre-emption,” and explaining that “[a]
state law that falls within a pre-empted field conflicts with Congress’ intent (either express
or plainly implied) to exclude state regulation”).
       4
        Taylor v. Smith, 115 A. 413, 414 (Del. Ch. 1921) (explaining that the “legislative
power of [a] municipality . . ., expressing itself through [its] council, is inferior and
subordinate to the legislative power of the state, whose creature it is”); State v. Putman,
552 A.2d 1247, 1249 (Del. Super. 1988) (“[W]here a conflict exists between a state statute
and a municipal ordinance, the statute must always prevail.”).
       5
         A conflict also can exist if “the local ordinance . . . hinder[s] the objectives of the
state statute.” Cantinca v. Fontana, 884 A.2d 468, 473–74 (Del. 2005). This branch of
conflict preemption applies when “the ordinance cannot exist harmoniously with a state
statute because the ordinance is diametrically in opposition to it.” 56 Am. Jur. 2d Municipal
Corporations, Etc. § 306, Westlaw (database updated May 2022). Sometimes known as
“obstacle preemption,” the doctrine applies when the law of a junior sovereign “stands as
an obstacle to the accomplishment and execution of the full purposes and objective of” the
senior sovereign. Gonzalez v. State, 207 A.3d 147, 154 (Del. 2019) (cleaned up). The
conflict in this case is direct, so this decision need not consider other dimensions of conflict
preemption. This decision also need not consider the doctrine of field preemption. See, e.g.,
id. (noting that the legislative body can impliedly preempt the field if “it is clear, despite
the absence of explicit preemptive language, that Congress has intended, by legislating
comprehensively, to occupy an entire field of regulation and has thereby left no room for
[the junior sovereign] to supplement [the senior sovereign’s] law” (cleaned up)); Cantinca,
884 A.2d at 473 (noting that the legislative body can expressly preempt the field if “the
statutory text or legislative history explicitly provides or demonstrates that the state statute
                                              17
       The Amended Ordinance is preempted because the Cremate-or-Inter Provision

conflicts directly with state law. The Cremate-or-Inter Provision requires that all fetal

remains be cremated or interred. State law only permits that result for fetal remains that (i)

result from a miscarriage and (ii) either weigh more than 350 grams or otherwise indicate

a gestational stage of twenty weeks or more. The Amended Ordinance does not allow any

fetal remains to be incinerated. State law requires that fetal remains be incinerated unless

they qualify for cremation or interment. The Amended Ordinance thus commands what

state law forbids and forbids what state law commands. As between state law and the

Amended Ordinance, state law controls.

A.     Principles Of Statutory Interpretation

       To determine whether a conflict exists between state law and a municipal ordinance,

the court compares the language and effect of the two provisions. That task requires that a

court proceed “much as [it] would any other [argument] about statutory meaning, looking

to the text and context of the law in question and guided by the traditional tools of statutory

interpretation.” Va. Uranium, Inc. v. Warren, 139 S. Ct. 1894, 1901 (2019).

       “The Court’s goal, in construing statutes and regulations, is to ascertain and give

effect to the intent of the legislative body.” Garrison v. Red Clay Consol. Sch. Dist., 3 A.3d

264, 267 (Del. 2010). As a starting point, a court applying Delaware law “must seek to

ascertain and give effect to the intention of the Legislature as expressed in the Statute




is intended to replace or prevail over any pre-existing laws or ordinances that govern the
same subject matter”).

                                              18
itself.” Keys v. State, 337 A.2d 18, 22 (Del. 1975). “[T]he words of the statute themselves

are the first and most authoritative source of the meaning of its command.” Stoltz v. Wilm.

Tr. Co., 1992 WL 127516, at *5 (Del. Ch. June 9, 1992) (Allen, C.).

       The Delaware Code states that “[w]ords and phrases shall be read with their context

and shall be construed according to the common and approved usage of the English

language.” 1 Del. C. § 303. Consistent with this provision, the Delaware Supreme Court

has instructed courts to “give the statutory words their commonly understood meanings.”

Kofron v. Amoco Chems. Corp., 441 A.2d 226, 230 (Del. 1982).

       “If the statute as a whole is unambiguous and there is no reasonable doubt as to the

meaning of the words used, the court’s role is limited to an application of the literal

meaning of those words.” In re Adoption of Swanson, 623 A.2d 1095, 1096–97 (Del. 1993).

That is, “where the language is plain and admits of no more than one meaning, the duty of

interpretation does not arise, and the rules which are to aid doubtful meanings need no

discussion.” Friends of H. Fletcher Brown Mansion v. City of Wilm., 34 A.3d 1055, 1059

(Del. 2011) (cleaned up) (quoting Caminetti v. United States, 242 U.S. 470, 485 (1917));

see Swanson, 623 A.2d at 1097 (“When statutory language is clear, unambiguous, and

consistent with other provisions of the same legislation, the court must give effect to its

intent.”).

       Only when the words of a statute “do not convey with clarity a single meaning when

applied to a particular case . . . [is] a court . . . bound to interpret them.” Stoltz, 1992 WL

127516, at *5. Put another way, the court may only interpret a statute if it is ambiguous. A

statute is “ambiguous if it is susceptible of two reasonable interpretations.” Taylor v.

                                              19
Diamond State Port Corp., 14 A.3d 536, 538 (Del. 2011). The court will “consider the

statute as a whole, rather than in parts, and [it] read[s] each section in light of all [the]

others to produce a harmonious whole.” Id. “Courts also should ascribe a purpose to the

General Assembly’s use of statutory language, and avoid construing it as surplusage, if

reasonably possible.” In re Krafft-Murphy Co., Inc., 82 A.3d 696, 702 (Del. 2013) (cleaned

up).

       In this case, none of the pertinent provisions are ambiguous. Their plain meaning

controls.

B.     The Conflict Between The Amended Ordinance And Delaware Law

       As discussed in the Factual Background, the Cremate-or-Inter Provision in the

Amended Ordinance requires cremation or interment for fetal remains. It does not

distinguish between fetal remains that result from an abortion or a miscarriage. It also does

not distinguish between fetal remains resulting from a miscarriage based on weight or

indication of gestational stage. The Cremate-or-Inter Provision does not permit any fetal

remains to be incinerated.

       As described below, Delaware law establishes an overarching statutory scheme for

the disposal of human remains. That scheme requires an official record of death before

human remains can be cremated or interred. That scheme only permits the issuance of an

official record of death for fetal remains that (i) result from a miscarriage and (ii) either

weigh more than 350 grams or otherwise indicate a gestational stage of twenty weeks or

more. Other fetal remains cannot receive an official record of death and therefore cannot

be cremated or interred. Delaware requires that other fetal remains be incinerated.

                                             20
       1.     The Provisions Governing Official Records

       By statute, the Delaware Department of Health and Social Services (“DHSS”) “has

charge of the registration of births, deaths, . . . and fetal deaths and shall prepare the

necessary methods, forms and blanks for obtaining and preserving such records and

insuring the faithful registration of the same throughout this State and in the central Office

of Vital Statistics.” 16 Del. C. § 3102(a). The same statute charges DHSS with “the uniform

and thorough enforcement of this chapter throughout the State and shall from time to time

promulgate any additional forms and regulations that are necessary for this purpose.” Id. §

3102(b).

              a.     Definitions

       To navigate the provisions governing the preparation of official records of death

requires understanding a series of definitions. Those definitions distinguish between an

“Induced Termination of Pregnancy,” a “Spontaneous Fetal Death,” and a “Stillbirth.”

•      “Induced Termination of Pregnancy” means “the purposeful interruption of an
       intrauterine pregnancy with the intention other than to produce a live-born infant or
       to remove a dead fetus and which does not result in a live birth.” Id. § 3101(4).

•      “Spontaneous Fetal Death” means “a spontaneous death (i.e., not an induced
       termination of pregnancy) prior to the complete expulsion or extraction from its
       mother of a product of conception. The death is indicated by the fact that after such
       separation, the fetus does not breathe or show any other evidence of life such as
       beating of the heart, pulsation of the umbilical cord or definite movement of
       voluntary muscles.” Id. § 3101(9).

•      “Stillbirth” means “any complete expulsion or extraction from its mother of a
       product of human conception that weighs 350 grams or more, or in the absence of
       weight, of 20 completed weeks gestation or more, resulting in other than a live birth
       and which is not an induced termination of pregnancy.” Id. § 3101(10).



                                             21
Notably, the definitions of Stillbirth and Spontaneous Fetal Death expressly exclude an

Induced Termination of Pregnancy.

       The statute uses the term “Stillborn Fetus” to refer to the fetal remains that result

from a Spontaneous Fetal Death. The statute does not have a term for the fetal remains that

result from an Induced Termination of Pregnancy. This decision uses the term “Aborted

Remains.”

       Based on these definitions, only a subset of the fetal remains that can result from a

Spontaneous Fetal Death meet the statutory definition of a Stillborn Fetus. To satisfy the

statutory definition, the fetal remains must either weigh at least 350 grams or indicate a

gestational stage of twenty weeks or more (the “Gestational Threshold”).

       The statute does not have a term for the fetal remains that result from a Spontaneous

Fetal Death but which do not meet the Gestational Threshold and therefore do not qualify

as a Stillborn Fetus. This decision uses the term “Pre-Threshold Remains.”

       The statute contains the following additional definitions:

•      “Dead Body” means “a lifeless human body or such parts of such human body from
       the condition of which it reasonably may be concluded that death recently
       occurred.” Id. § 3101(1).

•      “Live Birth” means “the complete expulsion or extraction from its mother of a
       product of human conception, irrespective of the duration of pregnancy, which after
       expulsion or extraction breathes or shows any other evidence of life such as beating
       of the heart, pulsations of the umbilical cord or definite movement of voluntary
       muscles, whether or not the umbilical cord has been cut or the placenta is attached.”
       Id. § 3101(6).

The statute thus distinguishes between a Live Birth, on the one hand, and a Stillbirth,

Spontaneous Fetal Death, or Induced Termination of Pregnancy on the other hand.


                                            22
              b.      The Official Record Requirements

       Using the multi-part classification system established by the definitions, Delaware

law provides for different official records, one following a death, one following a

Spontaneous Fetal Death, and one following an Induced Termination of Pregnancy.

       The first official record is a “Certificate of Death.” The operative statute states:

       A certificate of death for each death which occurs in this State shall be filed
       with the Office of Vital Statistics, or as otherwise directed by the State
       Registrar, within 3 days after death . . . , and prior to final disposition of the
       dead body, and shall be registered if it has been completed and filed in
       accordance with this section.

Id. § 3123(a). The Certificate of Death thus follows a “death” and must be issued “prior to

final disposition of the dead body.” A Live Birth followed by the death of the infant would

result in the issuance of a Certificate of Death.

       The second official record is a “Report of Fetal Death.” The operative statute states:

       Each spontaneous fetal death of 350 grams or more, or in the absence of
       weight, of 20 completed week’s gestation or more . . . which occurs in this
       State shall be reported within 3 days after delivery to the Office of Vital
       Statistics by filing a report of fetal death.

Id. § 3124. A Stillbirth thus results in a Report of Fetal Death.

       The statute provides that “[t]he report of fetal death is the official record of birth

and death for the fetal death.” Id. When circumstances call for the issuance of a Report of

Fetal Death, that is the official record. A Stillbirth therefore does not result in a Certificate

of Death.

       Aborted Remains and Pre-Threshold Remains do not generate a Report of Fetal

Death. Only a Spontaneous Fetal Death that meets the Gestational Threshold will support


                                               23
a Report of Fetal Death. Aborted Remains do not result in a Report of Fetal Death, because

an Induced Termination of Pregnancy is not a Spontaneous Fetal Death. Pre-Threshold

Remains do not result in a Report of Fetal Death, because Pre-Threshold Remains do not

meet the Gestational Threshold.

       The third official record is a “Report of Induced Termination of Pregnancy.” The

operative statute states:

       Each induced termination of pregnancy which occurs in this State, regardless
       of the length of gestation, shall be reported to the Delaware Health Statistics
       Center within the Division of Public Health by the person in charge or a
       designated representative of the institution or abortion facility in which the
       induced termination of pregnancy was performed. If the induced termination
       of pregnancy was performed outside an institution or abortion facility, the
       attending physician shall prepare and file the report. Such reporting shall
       occur within 30 days after the end of the month in which the induced
       termination of pregnancy was performed. These reports are to be used only
       for purposes of statistical analysis and shall not be incorporated into the
       permanent official records of the system of vital statistics. The reporting form
       shall include only those items recommended by the federal agency
       responsible for national vital statistics except that it shall not include any item
       that allows identification of patients or physicians. Furthermore, no statistical
       analysis shall be released which identifies the reporting institution or
       abortion facility.

Id. § 3133. This provision applies following an Induced Termination of Pregnancy. It is

the only provision that applies following an Induced Termination of Pregnancy.

       As noted, the definition of Spontaneous Fetal Death excludes an Induced

Termination of Pregnancy. Section 3124 emphasizes the distinction by providing that

“[i]nduced terminations of pregnancy shall not be reported as spontaneous fetal deaths.”

Id. § 3124. The statute thus makes clear at multiple points that Aborted Remains cannot

result in a Report of Fetal Death. Even if the Aborted Remains satisfy the Gestational


                                               24
Threshold, an Induced Termination of Pregnancy cannot be reported as a Spontaneous

Fetal Death and cannot give rise to a Report of Fetal Death.

       2.     The Provisions Governing Burial Or Cremation

       State law prescribes requirements for the disposal of dead bodies. State law provides

that “[w]hen a death or fetal death occurs or a dead body is found, the body shall not be

disposed of until the burial/transit permit is completed.” 16 Del. C. § 3151 (the “Burial

Permit Requirement”). The Office of Vital Statistics will issue a burial-transit permit only

if it is presented with an official record of death. 16 Del. Admin. C. § 4204-8.0 (“A burial-

transit permit will be issued by the Office of Vital Statistics upon the compliance of the

funeral director with provisions of Section 7 and the presentation of a death certificate.”).

       State law specifically addresses the requirements for cremation. Under state law,

“[n]o person shall destroy or dispose of by burning in this State the body of an individual

dead from any cause, except in a crematorium or crematory licensed for this express

purpose and under the conditions provided in §§ 3158–3164 of this title.” 16 Del. C. §

3157. The statute requires a permit for cremation:

       A body may be cremated only after the preparation of a special cremation
       permit signed by the chief medical examiner or an assistant or deputy
       medical examiner. In the presentation of the cremation permit to the chief
       medical examiner or the chief medical examiner’s representative for
       signature, the permit must be accompanied by a death certificate signed by
       the attending physician and by a cremation authorization signed by the next-
       of-kin or legal representative of the deceased.

Id. § 3159(a) (the “Cremation Permit Requirement”); see id. § 3159(b) (requiring the

preparation of two copies of the cremation permit and that one of those copies “shall



                                             25
accompany the death certificate when it is filed in the Office of Vital Statistics”). To obtain

a cremation permit, there first must be an official record of death.

       Under these provisions, neither a burial permit nor a cremation permit is available

unless there is both a dead body and an official record of death. See id. §§ 3151, 3159; 16

Del. Admin. C. § 4204-8.0. Delaware law recognizes that a Stillborn Fetus is a dead body

and that a Report of Fetal Death is an official record of death. By statute, the Report of

Fetal Death must be filed with the Office of Vital Statistics “within 3 days after delivery

or as soon as possible thereafter but prior to final disposition of the dead body.” 16 Del. C.

§ 3124(1)–(2). Under the plain language of this provision, a Stillborn Fetus qualifies as a

dead body for purposes of Delaware’s statutory regime. Accord id. § 3151 (“When a death

or fetal death occurs or a dead body is found, the body shall not be disposed of until the

burial/transit permit is completed.”). By law, the Report of Fetal Death is an official record

of birth and death. See id. § 3124. A burial permit or cremation permit therefore can issue

for a Stillborn Fetus.

       A Spontaneous Fetal Death that does not result in a Stillborn Fetus cannot support

the issuance of a Report of Fetal Death. However one might view Pre-Threshold Remains

for ethical, moral, or religious purposes, they do not constitute a dead body under

Delaware’s statutory regime. Pre-Threshold Remains therefore do not generate an official

record of death that can support a burial permit or cremation permit. Pre-Threshold

Remains therefore cannot be buried or cremated.

       Likewise, an Induced Termination of Pregnancy that results in Aborted Remains

cannot support an official record of death, only a Report of Induced Termination of

                                              26
Pregnancy. By statute, Reports of Induced Terminations of Pregnancy “are to be used only

for purposes of statistical analysis and shall not be incorporated into the permanent official

records of the system of vital statistics.” Id. § 3133. However one might view Aborted

Remains for ethical, moral, or religious purposes, they do not constitute a dead body under

Delaware’s statutory regime. Aborted Remains therefore cannot be buried or cremated.

       3.     The Provisions Requiring Incineration

       An overlapping statutory regime requires the incineration of human remains that do

not qualify for burial or cremation. The General Assembly has empowered the Delaware

Department of Natural Resources and Environmental Control (“DNREC”) to promulgate

regulations concerning solid waste management. 7 Del. C. Ch. 60. DNREC has issued

regulations consistent with that grant of authority (the “Solid Waste Regulations”). 7 Del.

Admin. C. § 1301-2.0.

       The Solid Waste Regulations prescribe different methods for handling and

disposing of different types of waste. One type of waste is “Pathological Waste.” The Solid

Waste Regulations define Pathological Waste as “all human tissues and anatomical

remains, including human fetal remains, which emanate from surgery, obstetrical

procedures, autopsy, and laboratory procedures.” Id. § 1301-11.3.

       The Solid Waste Regulations dictate that “[a]ll pathological waste must be

incinerated, cremated or interred in accordance with 24 Del. C. Ch. 31. Other disposal

methods are not acceptable for this type of waste.” Id. § 1301-11.11.2; see id. § 1301-11.7.4

(“Waste consisting of human anatomical remains, including human fetal remains, may not

be disposed of at sanitary landfills. The remains must be incinerated, cremated or interred

                                             27
in accordance with 24 Del. C. Ch. 31.”). The reference to Title 24 of Chapter 31 of the

Delaware Code is a cross-reference to the statutes regulating funeral services. The

incineration, cremation, or interment of Pathological Waste thus must comply with the laws

governing funerals.

       Delaware law defines a “Funeral Director” as a “person engaged in the care of

human remains or in the disinfecting and preparing by embalming of human remains for

the funeral service, transportation, burial, entombment or cremation, and who shall file all

death certificates or permits as required by Chapter 31 of Title 16.” 24 Del. C. § 3101(7).

Only a licensed Funeral Director can “engage in the practice of funeral services.” Id. §

3106(a). By statute, the term “Funeral Services” means “those services rendered for the

disinfecting, embalming, burial, entombment or cremation of human remains . . . .” Id. §

3101(9).

       To remain in good standing, a licensed Funeral Director cannot “illegally,

incompetently, or negligently practice[] funeral services.” Id. § 3112(a)(2). The statutes

that establish the Burial Permit Requirement and the Cremation Permit Requirements are

plainly aspects of Delaware law. See 16 Del. C. §§ 3151, 3159. Accordingly, to remain in

good standing, a licensed Funeral Director must comply with the Burial Permit

Requirement and the Cremation Permit Requirement. A licensed Funeral Director cannot

legally perform a burial or a cremation without complying with the Burial Permit

Requirement and the Cremation Permit Requirement.

       Because only a licensed Funeral Director can engage in funeral services, no one can

perform a burial or cremation without complying with the Burial Permit Requirement and

                                            28
the Cremation Permit Requirement. Both permits require an official record of death.

Aborted Remains and Pre-Threshold Remains cannot receive an official record of death.

The only option for disposing of Aborted Remains and Pre-Threshold Remains is through

incineration.

       4.       The Direct Conflict Between The Amended Ordinance And The State
                Scheme

       In sum, state law prohibits the burial or cremation of Aborted Remains. State law

also prohibits the burial or cremation of Pre-Threshold Remains. State law requires the

incineration of Aborted Remains and Pre-Threshold Remains. The Amended Ordinance

directly conflicts with the state scheme in four ways.

       First, the Cremate-or-Inter Provision requires that all fetal remains be cremated or

interred. It therefore mandates the burial or cremation of Aborted Remains. That

requirement is contrary to state law, which precludes the burial or cremation of Aborted

Remains.

       Second, by requiring that all fetal remains be cremated or interred, the Cremate-or-

Inter Provision forbids the incineration of Aborted Remains. That requirement is contrary

to state law, which requires the incineration of Aborted Remains.

       Third, by requiring that all fetal remains be cremated or interred, the Cremate-or-

Inter Provision mandates the burial or cremation of Pre-Threshold Remains. That

requirement is contrary to state law, which precludes burial or cremation of Pre-Threshold

Remains.




                                            29
       Fourth, by requiring that all fetal remains be cremated or interred, the Cremate-or-

Inter Provision forbids the incineration of Pre-Threshold Remains. That requirement is

contrary to state law, which mandates the incineration of Pre-Threshold Remains.

       Sometimes, determining whether a conflict exists will present a “difficult question.”

4th Generation, 1987 WL 14867, at *8. This is not one of those times.

       The history of the drafting of the Amended Ordinance suggests that the City

identified these conflicts. The initial draft that was provided to City Council contained a

provision providing that “[a]n operator of a Crematory facility is not required to secure a

death certificate, burial permit, transportation permit, or a cremation authorization form to

Cremate Fetal Remains.” Stip. Ex. 1 at 11, § 8.9.14. That provision appeared in the Indiana

statute, upheld by the Supreme Court of the United States in Box, which the City Solicitor

used as a model for the ordinance. The Indiana legislature had authority to amend state law

to remove those requirements. The City did not and does not have comparable authority to

modify Delaware law. The revised draft that became the Original Ordinance dropped that

exemption, which only serves to highlight the conflict with state law. See Dkt. 35 at 79

(counsel explaining that the City was “borrowing language that had already passed

Constitutional muster,” but “afterwards saw, well, a municipality can’t do that the way a

state can”).

       5.      The City’s Responses

       The City offers three arguments in response. None change the result.

       First, the City argues that the chapter of the Delaware Code governing funerals

“does not limit burial and cremation to dead bodies,” but rather extends to all “human

                                             30
remains.” Dkt. 32 at 17 (emphasis omitted). The City focuses on two definitions: (i) the

definition of “Burial” as the “interment of human remains,” and (ii) the definition of

“Cremation” as the “process of burning human remains to ashes.” 24 Del. C. § 3101(2)–

(3). The City reasons that any human remains, including Aborted Remains and Pre-

Threshold Remains, can be buried or cremated. But that argument fails to account for the

statutory scheme as a whole.

         The City makes a similar argument under the Solid Waste Regulations. The City

points out that the Solid Waste Regulations define Pathological Waste to include “all

human tissues and anatomical remains, including human fetal remains.” See 7 Del. Admin.

C. § 1301-11.3. The City reasons that because burial and cremation involve “human

remains,” and because Pathological Waste includes “human fetal remains,” then human

fetal remains can be cremated, buried, or interred in conformity with Delaware law.

         That logic works for those isolated sections, but it ignores the other requirements

for burial or cremation, including the Burial Permit Requirement and the Cremation Permit

Requirement. A burial or cremation cannot proceed without the necessary permits, and

those permits require both (i) human remains that qualify as a dead body under Delaware’s

statutory scheme and (ii) an official record of death. As explained previously, neither

Aborted Remains nor Pre-Threshold Remains can qualify as a dead body for purposes of

Delaware’s statutory regime, and neither can support the issuance of an official record of

death.

         Second, the City argues that the State’s statutory scheme does not expressly provide

that Aborted Remains and Pre-Threshold Remains cannot be cremated or buried. Dkt. 29

                                              31
at 23. It is true that no statute says that in so many words. But the statutory scheme as a

whole rules it out. Aborted Remains and Pre-Threshold Remains cannot qualify as a dead

body for purposes of Delaware’s statutory regime, nor can they support the issuance of an

official record of death, so they cannot be buried or cremated.

       The City also stresses that standing alone, the Solid Waste Regulations identify

incineration, burial, and cremation as valid options for the disposal of fetal remains.

Unfortunately for the City, the Solid Waste Regulations do not stand alone. They expressly

reference the statutory provisions on funeral services, which incorporate the Burial Permit

Requirement and the Cremation Permit Requirement. Those requirements mandate that

before a burial or cremation can take place, there must be both (i) human remains that

qualify as a dead body under Delaware’s statutory scheme and (ii) an official record of

death. With both, burial or cremation is an option. Otherwise, the only option is

incineration.

       Third, the City contends that the Cremate-or-Inter Provision “does not necessarily

prohibit incineration” because “incineration is the equivalent of cremation.” Dkt. 32 at 18.

The City characterizes incineration as “the process of destroying any waste via flame

combustion” and argues that cremation is the “same process applied specifically to human

remains.” Id.

       Neither the General Assembly nor the Solid Waste Regulations define incineration,

but it is evident that incineration is not the same thing as cremation. The Solid Waste

Regulations require Pathological Waste to be “incinerated, cremated or interred.” 7 Del.

Admin. C. § 1301-11.11.2 (emphasis added). Under standard principles of interpretation,

                                            32
“words in a regulation should not be construed as surplusage if there is a reasonable

construction which will give them meaning, and courts must ascribe a purpose to the use

of regulatory language, if reasonably possible.” Garrison, 3 A.3d at 267 (cleaned up); see

Marx v. Gen. Revenue Corp., 568 U.S. 371, 386 (2013) (“[T]he canon against surplusage

is strongest when an interpretation would render superfluous another part of the same

statutory scheme.”). Thus, if “reasonably possible,” the court will ascribe separate

meanings to each term. See Garrison, 3 A.3d at 267.

       In this case, it is easy to ascribe separate meanings to incineration and cremation.

The General Assembly has defined an “‘[i]ncerator,’ ‘incinerator structure or facility,’ and

‘waste incinerator’” to include “any structure or facility operated for the combustion

(oxidation) of solid waste, even if the by-products of the operation include useful products

such as steam and electricity.” 7 Del. C. § 6002(25). The statutory definition excludes

crematoriums. Id. § 6002(25)(a) (“‘Incinerator’ shall not include . . . Crematoriums . . . .”).

The statutory language compels the conclusion that the General Assembly did not equate

incinerators with crematoriums, nor incineration with cremation.

       Regulations regarding the handling of human remains provide further insight into

the distinction. Crematoriums may cremate only “one deceased human remains” at a time,

and the “[c]omingling of cremated remains shall only occur with formal written

authorization by the legal next of kin.” 24 Del. Admin. C. § 3100-13.2.6–.7. The

regulations provide detailed rules for the packaging of cremated remains:

       Following cremation, the cremated human remains must be returned to the
       responsible party in a secure container or vessel . . . . [and] [a]ny container,
       if used, or any type of cremation urn shall be clearly affixed with a label

                                              33
       clearly identifying the contents, which shall include the name of the
       decedent, date of passing, date of cremation, name of funeral home and name,
       address and phone number of the crematory of record.

Id. § 3100-13.2.8.

       Incineration is different. There is no requirement that the remains be kept separate

and individually incinerated. Instead, the Solid Waste Regulations require that “[a]ll

infectious waste,” which includes the category encompassing human remains, be double-

bagged in two red bags, one inside the other. 7 Del. Admin. C. § 1301-11.8.2.1.1. The bags

must be “labeled immediately after packaging,” and the label must include, among other

things, the “name, address and business telephone number of the generator . . . [and]

‘Pathological Waste,’ if pathological waste is included in the contents.” Id. § 1301-

11.8.3.1, .3. The remains are not individually incinerated. There is no requirement to

separate the incinerated remains from the other incinerated material and place them in a

container with identifying information. Such an effort seems impossible. Cremation and

incineration are plainly distinct.

C.     The Remedy

       The Cremate-or-Inter Provision is preempted and invalid. The City concedes that

the remaining provisions of the Amended Ordinance are inseverable from the Cremate-or-

Inter Provision. Dkt. 32 at 23 n.42. Accordingly, the Amended Ordinance is preempted and

invalid in its entirety.

       The State seeks a permanent injunction against the enforcement of the Amended

Ordinance. Dkt. 30 at 26; see also Dkt. 27 at 48. The City cannot enforce an invalid

ordinance. An injunction is therefore unnecessary.

                                            34
       The State seeks an award of reasonable costs under Court of Chancery Rule 54(d).

That rule provides that “[e]xcept when express provision therefor is made either in a statute

or in these Rules, costs shall be allowed as of course to the prevailing party unless the Court

otherwise directs.” Ct. Ch. R. 54(d). The State prevailed and is therefore entitled as a matter

of course to an award of costs.

       The City counters that the State should not receive an award of costs because “[t]he

City did everything it could to avoid this litigation” and the “State should not be awarded

costs for litigation it easily could have avoided but actively sought.” Dkt. 32 at 23 n.42.

The City adopted an ordinance that conflicted with state law. The State put the City on

notice that it intended to challenge the ordinance. The City adopted the Original Ordinance

anyway. The only step the City took to avoid litigation was to stay enforcement of the

Original Ordinance. That step was helpful in that it obviated the need for the court to

determine whether some form of preliminary relief was warranted, but it did not do

anything to avoid the litigation. If the City believed that the General Assembly would enact

legislation addressing its concerns, the City should have awaited the General Assembly’s

action. Instead, the City went ahead, which caused the State to sue to enforce its statutory

scheme.

       The State is entitled to an award of costs as the prevailing party. The parties shall

strive to reach agreement on the bill of costs. If the parties cannot agree, then the State may

file an appropriate motion. A dispute over costs does not delay the entry of a final judgment.

See Emerald P’rs v. Berlin, 811 A.2d 788, 791 (Del. 2001) (“[J]udgments on the merits

become final without waiting for a ruling on the issue of costs alone. Accordingly, . . . the

                                              35
pendency of a motion for costs alone does not delay the finality of a judgment on the

merits.”); see also Immanuel Shelter, Inc. v. Bartholomew, 191 A.3d 1109, 2018 WL

3569369, at *1 (Del. 2018) (TABLE) (“It is well-settled that a pending motion for costs

does not toll the finality of a judgment.”).

                                   IV.    CONCLUSION

       The Amended Ordinance is preempted and invalid. A final judgment will be entered

to that effect.

       Within ten days, the parties shall submit a proposed final judgment that has been

agreed-upon as to form. If there are issues that the court must decide before final judgment

can be entered, then the parties will submit a joint letter identifying the issues and proposing

a schedule for their resolution.




                                               36